GLICKSTEIN,
Judge, concurring specially.
With respect to the partial dissent, it seems fruitless at this time to make the point made therein. Six months have elapsed since the non-final order with no attempt to stay its effect or expedite the appeal. For all we know the home has been sold or a binding contract executed with a broker and buyer.
One wonders what good it did to appeal any of the issues with no transcript and no stay. The entire dissolution proceeding could and should have been concluded at the trial level in the six months period.